Exhibit 10.25.11

 

Regulatory Commission of Alaska

 

Certificate

 

Of

 

Public Convenience and Necessity

 

No. 489

 

Having found that the grantee of this certificate is fit, willing, and able to
provide the utility services applied for and that such services are required for
the convenience and necessity of the public, the Regulatory Commission of
Alaska, pursuant to the authority vested in it by AS 42.05, hereby issues this
certificate of Public Convenience and Necessity to

 

GCI COMMUNICATIONS CORP. d/b/a GENERAL

COMMUNICATION, INC., d/b/a GCI

 

authorizing it to operate a public utility, as defined by AS
42.05.990(4) (B) for the purpose of furnishing

 

TELECOMMUNICATIONS SERVICE

(LOCAL EXCHANGE)

 

This Certificate is issued under, and subject to, the provisions of AS 42.05 and
all rules, regulations. and orders from time to time promulgated by the
Commission governing the rates, charges, services, facilities, and practices of
utility operations of the kind authorized herein.

 

The specific nature, scope, terms, conditions, and limitations of the authority
granted by this Certificate, as amended to date, are set forth in the appendix
hereto and in the following order(s) of the Commission which, by this reference,
are incorporated in and made a part hereof as though fully set forth herein.

 

Docket No.

 

Date of Order

U-00-02(1)

 

July 7, 2000

 

(Chronology and service are descriptions shown on the attached Appendix A)

 

IN WITNESS THEREOF, the undersigned members of the Commission have executed this
Certificate of Public Convenience and Necessity at Anchorage, Alaska on this 2nd
day of September 2000.

 

 

[SEAL]

Regulatory Commission of Alaska

 

 

 

 

 

 

 

/s/

 

 

 

(CHAIR)

 

 

 

 

 

 

 

/s/

 

 

 

(COMMISSIONER)

 

 

 

 

 

 

 

/s/

 

 

 

(COMMISSIONER)

 

 

 

 

 

 

 

/s/

 

 

 

(COMMISSIONER)

 

 

 

 

 

 

 

/s/

 

 

 

(COMMISSIONER)

 

 

1

--------------------------------------------------------------------------------